Title: To John Adams from Tristram Dalton, 1 February 1799
From: Dalton, Tristram
To: Adams, John



Sir
Washington 1st Feby 1799

For several month’s past, I have been prevented from writing by a violent inflammation in my Eyes, which was probably, rendered more lasting and serious, for want of a little prudence at an early stage of the complaint.
This is my first attempt to use a Pen since the second attack—I cannot do it, with more Propriety, or with more Satisfaction to myself, than in paying to You, Sir, my most respectful Regards, which, I entreat may be acceptable, as they proceed from the warmest feelings of the Heart, founded on consolidated Friendship—and a real Veneration for Your Public Character—
I dare not, at this time, intrude upon my Eyes, any further than to add the request of Mrs Dalton that You will recive her assurances of high Respect—and excuse her for troubling You with the Care of the inclosed for Mrs Adams—
With all possible Esteem / I am Sir / Your obliged and / most obedient Servt
Tristram Dalton